Case 2:19-cv-06591-JMV-MF Document 28 Filed 02/27/20 Page 1 of 1 PageID: 191


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   Pedro Fernando Quituizaca, et
   al.                                    Civil No. 19-6591 (JMV)
                   Plaintiffs,
                                          ORDER OF DISMISSAL
         v.


   Il Gabbiano, LLC., et al.

                   Defendants.



     This matter having been reported settled and the Court

having administratively terminated the action for sixty (60)

days so that the parties could submit the papers necessary to

terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ.

R. 41.1, and the sixty-day time period having passed without the

Court having received the necessary papers;

     IT IS on this 27th day of February, 2020

     ORDERED that the Clerk of the Court shall reopen the case

and make a new and separate docket entry reading “CIVIL CASE

REOPENED”; and it is further

     ORDERED that this matter be, and the same hereby is,

DISMISSED WITH PREJUDICE, and without costs pursuant to Fed. R.

Civ. P. 41(a)(2).

                                       s/ John Michael Vazquez
                                       JOHN MICHAEL VAZQUEZ, U.S.D.J.
